08/10/2022



                                                                                        Case Number: DA 22-0299




           IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court Cause No. DA 22-0299


JAIMI L. ESPY,

                  Plaintiff and Appellant,                     ORDER
  vs.

BRIAN A. LAGRECA, MD,

                  Defendant and Appellee.


        Pursuant to MRAP 26(1), counsel for Plaintiff-Appellant Jaimi L. Espy is given an

extension of time until September 12, 2022, in which to prepare, file, and serve Plaintiff-

Appellant Jaimi L. Espy’s opening brief in this matter.

        Dated this ___ of August, 2022.

                                          For the Court,



                                          By_________________________




                                                                            Electronically signed by:
                                                                               Bowen Greenwood
                                                                           Clerk of the Supreme Court
                                                                                 August 10 2022